                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                No. 4:14-CR-27-BO-l

UNITED STATES OF AMERICA                      )
                                              )
V.                                            )                      ORDER
                                              )
CHAUNCEY GREEN                                )


       This cause is before the Court on defendant' s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(l)(A). For the reasons that follow, the motion is denied.

                                         BACKGROUND

       On August 4, 2014, defendant pleaded guilty to conspiracy to distribute and possess with

the intent to distribute one hundred grams or more of heroin, in violation of 21 U .S.C. 841(a)(l).

On December 7, 2014, the Court sentenced him to 131 months ' imprisonment. Defendant presently

resides at FCI Coleman Low and has a scheduled release date of February 20, 2022. He is fifty-

one years old and suffers from obesity. On October 27, 2020, defendant filed the instant motion

for compassionate release. In his motions, he contends that his health condition, in light of the

COVID-19     pandemic,    constitute   an   extraordinary   and   compelling   reason    warranting

compassionate release. He also argues that he is at a higher risk of contracting COVID-19 because

he is African American and that, had his Residential Drug Abuse Treatment Program not been

suspended because of COVID, he would have been eligible for release in early 2021 upon

completing the program. The government has responded in opposition.

                                            DISCUSSION

       Subject to few exceptions, a sentence that has been imposed may not be modified. 18

U.S .C. § 3582(c). One exception to this general rule is compassionate release. Prior to the passage




          Case 4:14-cr-00027-BO Document 79 Filed 01/22/21 Page 1 of 3
of the First Step Act on December 21 , 2018, 1 the discretion to file a motion for compassionate

release under§ 3582(c)(l)(A) rested entirely with the Director of the BOP. Section 603 of the First

Step Act amended 18 U.S.C. § 3582(c)(l)(A) to provide that a defendant may request

compassionate release from the sentencing court after exhausting his administrative remedies.

          Compassionate release may be available to defendants where (1) extraordinary and

compelling circumstances warrant a reduction in sentence or (2) a defendant who is serving a life

sentenced imposed pursuant to 18 U.S.C. § 3559(c) is at least seventy years old and has served at

least thirty years in prison. 18 U.S.C. §§ 3582(c)(l)(A)(i)- (ii). A reduction under either section

must be consistent with applicable policy statements issued by the United States Sentencing

Commission. Id. at (c)(1 )(A). When reducing a term of imprisonment via compassionate release,

a court "may impose a term of probation or supervised release with or without conditions that does

not exceed the unserved portion of the original term of imprisonment[.]" Id.

          Congress has directed the United States Sentencing Commission to promulgate policy

statements describing "what should be considered extraordinary and compelling reasons" for

sentence reductions . 28 U.S.C. § 944(t) . As of now, however, there is no applicable policy

statement governing compassionate-release motions filed by defendants pursuant to §

3582(c)(l)(A) as recently amended . United States v. McCoy, No. 20-6821, No. 20-6869, No . 20-

6875 , No. 20-6877, 2020 U.S. App. LEXIS 37661, at *27 (4th Cir. Dec. 2, 2020). Therefore,

district courts may consider "any extraordinary and compelling reason for release that a defendant

might raise. " Id. (citing United States v. Booker, 976 F.3d 228, 230 (2d Cir. 2020)). In addition to

considering whether extraordinary and compelling circumstances are present, a court must further




1
    Pub. L. 115-391 , 132 Stat. 5194.

                                                 2

            Case 4:14-cr-00027-BO Document 79 Filed 01/22/21 Page 2 of 3
consider the 18 U.S.C. § 3553(a) factors to the extent that they are applicable. 18 U.S.C. §

3582(c)(2).

       Defendant argues that his health condition, combined with his race, constitutes an

extraordinary and compelling reason warranting relief under § 3582(c)(l)(A). The government

asks the Court to deny relief because extraordinary and compelling circumstances are not present

and because defendant is a danger to the community.

       The Court finds that the§ 3553(a) factors caution against relief in this case. At the time he

committed the offense, defendant was under a state sentence for obstruction of justice. Defendant

was designated a career offender due to his prior drug-trafficking convictions. He also has nine

felony convictions and a history of violating the terms of his state parole and probation. Having

reviewed the record and considered the relevant factors, the Court finds that the sentence imposed

remains sufficient but not greater than necessary to serve the purposes of sentencing enumerated

in§ 3553(a). Accordingly, the Court concludes that relief under 18 U .S.C. § 3582(c)(l)(A) is not

warranted.

                                         CONCLUSION

       Defendant' s motion for compassionate release [DE 67, 68] is DENIED.




       SO ORDERED, this     _Aj_ day of January, 2021.

                                            ~M¥RRENCEW.B0YLE
                                             UNITED STATES DISTRICT           JUDGE




                                                3

          Case 4:14-cr-00027-BO Document 79 Filed 01/22/21 Page 3 of 3
